        


EXHIBIT 10.35


SPECTRA ENERGY CORP
PHANTOM STOCK AWARD AGREEMENT




This Phantom Stock Award Agreement (the “Agreement”) has been made as of , (the
“Date of Grant”) between Spectra Energy Corp, a Delaware corporation, with its
principal offices in Houston, Texas (the “Company”), and ________ (the
“Grantee”).


RECITALS
Under the amended and restated Spectra Energy Corp 2007 Long-Term Incentive Plan
as it may, from time to time, be amended (the “Plan”), the Compensation
Committee of the Board of Directors of the Company (the “Committee”), or its
delegatee, has determined the form of this Agreement (which also includes
Schedule A hereto or Schedule B hereto, as applicable to the Grantee) and
selected the Grantee, as an Employee, to receive the award evidenced by this
Agreement (the “Award”) and the Phantom Stock units and tandem Dividend
Equivalents that are subject hereto. The basis for the Award is to provide an
incentive for the Employee to remain with the Company and to improve Employee
retention. Awards are not intended for Employees who have given notice of
resignation or who have been given notice of termination by the Company or an
employing Subsidiary, and will not accrue to Employees once such notices are
given. For clarity, Awards do not accrue for Employees who have received notice,
given notice or have been determined to be entitled to a notice period by a
court, and no damages suffered by an Employee due to lack of sufficient notice
will include compensation for loss of vesting rights or accrual of an Award,
notwithstanding any statutory, contractual, or common law period of notice of
termination, or compensation in lieu of such notice, to which an employee may be
entitled. The applicable provisions of the Plan are incorporated in this
Agreement by reference, including the definitions of terms contained in the Plan
(unless such terms are otherwise defined herein).


AWARD


In accordance with the Plan, the Company has made this Award, effective as of
the Date of Grant and upon the following terms and conditions:


Section 1.    Number and Nature of Phantom Stock Units and Tandem Dividend
Equivalents. The number of Phantom Stock units and the number of tandem Dividend
Equivalents subject to this Award are each ___________ (____). Each Phantom
Stock unit, upon becoming vested before its expiration, represents a right to
receive payment in the form of one (1) share of Common Stock. Each tandem
Dividend Equivalent represents a right to receive cash payments equivalent to
the amount of cash dividends declared and paid on one (1) share of Common Stock
after the Date of Grant and before the Dividend


2017 Phantom Award - Stock

--------------------------------------------------------------------------------




Equivalent expires. Phantom Stock units and Dividend Equivalents are used solely
as units of measurement, and are not shares of Common Stock and the Grantee is
not, and has no rights as, a shareholder of the Company by virtue of this Award.
The Phantom Stock units and Dividend Equivalents subject to this Award have been
awarded to the Grantee in respect of services to be performed by the Grantee
exclusively in and after the year in which the Award is made.


Section 2.    Vesting of Phantom Stock Units. The specified percentage of the
Phantom Stock units subject to this Award, and not previously forfeited, shall
vest, with such percentage considered satisfied to the extent such Phantom Stock
units have previously vested, as follows:


(a)    Generally. 100% upon Grantee continuously remaining an Employee of the
Company, including Subsidiaries, through the third anniversary of the Date of
Grant (the “Vesting Period”).


(b)    Retirement. If Grantee’s employment with the Company, including
Subsidiaries, terminates at a time when Grantee is eligible for an immediately
payable early or normal retirement benefit under the Spectra Energy Retirement
Cash Balance Plan or under another retirement plan of the Company or Subsidiary,
which plan the Committee, or its delegatee, in its sole discretion, determines
to be the functional equivalent of the Spectra Energy Retirement Cash Balance
Plan, then the number of Phantom Stock units and tandem Dividend Equivalents to
which the Grantee shall have a right to payment hereunder shall be prorated to
reflect the number of months of the Vesting Period during which the Grantee’s
active employment with the Company, including Subsidiaries, (“Active
Employment”) continued, and the remaining Phantom Stock units not vested shall
be forfeited. Solely for purposes of calculating the prorated payment in the
preceding sentence, if the Grantee’s Active Employment continued for at least
one (1) day during a calendar month in the Vesting Period, Grantee’s Active
Employment shall be considered to have continued for the entirety of such month,
but in no event for more than thirty-six (36) months. Grantee shall be
considered to have “retired” but Grantee’s employment shall be considered to
continue, with continued vesting under Section 2(a) with respect to the prorated
payment determined in accordance with the above, (i) unless the Committee or its
delegatee, in its sole discretion, determines that (A) Grantee is in violation
of any obligation identified in Section 4 or (B) the termination of Grantee’s
employment is for Cause, in which case all Phantom Stock units not previously
vested shall be forfeited, or (ii) unless the Grantee dies, in which case the
Phantom Stock units subject to the provisions of this Section 2(b) shall vest in
accordance with Section 2(c). The additional provisions of Section 1 of Schedule
B hereto are incorporated herein if Schedule B is applicable to the Grantee.


(c)    Death or Disability. If Grantee’s employment with the Company, including
Subsidiaries, terminates (i) as the result of Grantee’s death or (ii) as the
result of Grantee’s “permanent and total disability,” as defined in Section 1 of
Schedule A hereto or Section 2


2017 Phantom Award - Stock    2

--------------------------------------------------------------------------------




of Schedule B hereto, as applicable to the Grantee, 100% of the Phantom Stock
units subject to this Award shall vest immediately.


(d)    Involuntary Termination Without Cause. If Grantee’s employment is
terminated by the Company, or employing Subsidiary, other than for Cause,
regardless of reason for termination or the party giving notice, (i) the number
of Phantom Stock units and tandem Dividend Equivalents to which the Grantee
shall have a right to payment hereunder shall be prorated to reflect the number
of months of Active Employment during the Vesting Period, and shall vest
immediately, and (ii) the remaining Phantom Stock units shall be forfeited.
Solely for purposes of calculating the prorated payment in clause (i) of the
preceding sentence, if the Grantee’s Active Employment continued for at least
one (1) day during a calendar month in the Vesting Period, Grantee’s Active
Employment shall be considered to have continued for the entire month, but in no
event for more than thirty-six (36) months. The additional provisions of Section
3 of Schedule B hereto are incorporated herein if Schedule B is applicable to
the Grantee.


(e)    Change in Control. All Phantom Stock units and tandem Dividend
Equivalents to which the Grantee has the right to payment hereunder shall become
100% vested to the extent not yet vested as provided for in Section 2 above, if,
following the occurrence of a Change in Control and before the second
anniversary of such occurrence, (A) the Grantee’s employment is terminated
involuntarily, and not for Cause, by the Company, or employing Subsidiary, or
their successor; or (B) such employment is terminated by the Grantee for Good
Reason.


For the purposes of this Agreement, “Good Reason” is defined as the occurrence
(without the Grantee’s express written consent) of any of the following, unless
such act or failure to act is corrected, prior to the effective date of
Grantee’s termination of employment, as specified in Grantee’s notice
termination, as provided in the following paragraph: (A) a substantial adverse
alteration in the nature or status of the Grantee’s responsibilities; (B) a
material reduction in the Grantee’s annual base salary; (C) a material reduction
in the Grantee’s target annual bonus; (D) the elimination of any material
employee benefit plan in which the Grantee is a participant or the material
reduction of Grantee’s benefits under such plan, unless the Company either (1)
immediately replaces such employee benefit plan or unless the Grantee is
permitted to immediately participate in other employee benefit plan(s) providing
the Grantee with a substantially equivalent value of benefits in the aggregate
to those eliminated or materially reduced, or (2) immediately provides the
Grantee with other forms of compensation of comparable value to that being
eliminated or reduced; (E) a relocation without the written consent of the
Grantee that requires the Grantee to report to a work location more than
thirty-five (35) miles from the work location to which the Grantee was assigned
prior to the Change in Control.


Grantee is required to provide notice to the Company (or its successor) of the
existence of any of the conditions set forth in the “Good Reason” definition in
this Section 2(e) at least fifteen (15), but not more than sixty (60), days
prior to the date of Grantee’s termination of employment. Upon receipt of such
notice, the Company (or its


2017 Phantom Award - Stock    3

--------------------------------------------------------------------------------




successor) may, prior to the effective date of Grantee’s termination of
employment, cure or remedy such condition. If Grantee terminates from employment
after providing notice and after the Company (or its successor) has cured the
condition within the time frame set forth in this Section 2(e), then such
termination of employment will be considered to be a voluntary termination of
employment, and not a separation for Good Reason.


The Grantee’s continued employment shall not constitute consent to, or a waiver
of rights with respect to, any act or failure to act constituting Good Reason
pursuant to the foregoing provisions of this Section 2(e).
    
Section 3.    Definition of “Cause.” For the purposes of this Agreement, “Cause”
for termination by the Company or an employing Subsidiary of the Grantee’s
employment shall include: (i) a material failure by the Grantee to carry out, or
malfeasance or gross insubordination in carrying out, reasonably assigned duties
or instructions consistent with the Grantee’s position, (ii) the final
conviction of the Grantee of a (A) felony, (B) crime or criminal offense
involving moral turpitude, or (C) criminal or summary conviction offense that is
related to the Grantee’s employment with the Company or an employing Subsidiary,
(iii) an egregious act of dishonesty by the Grantee (including, without
limitation, theft or embezzlement) in connection with employment, or a malicious
action by the Grantee toward the customers or employees of the Company or any
affiliate, (iv) a material breach by the Grantee of the Company’s Code of
Business Ethics, (v) the failure of the Grantee to cooperate fully with
governmental investigations involving the Company or its affiliates, or (vi) the
usual meaning of just cause under Canadian common law, if applicable; all as
determined by the Company in its sole discretion.


Section 4.    Violation of Grantee Obligation. In consideration of the continued
vesting opportunity provided under Section 2 following the termination of
Grantee’s continuous employment by the Company, including Subsidiaries, if
Grantee is considered “retired”, Grantee agrees to the noncompetition and other
restrictions set forth in Section 2 of Schedule A hereto or Section 4 of
Schedule B hereto, as applicable to the Grantee. In the event that Grantee
violates applicable noncompetition and other restrictions, the continued vesting
opportunity provided under Section 2 shall terminate and be forfeited.
 
Section 5.    Forfeiture/Expiration. Any Phantom Stock unit subject to this
Award shall be forfeited upon notice of the termination of Grantee’s continuous
employment with the Company and its Subsidiaries, whether such notice is given
by the Grantee or by the Company, including Subsidiaries, from the Date of
Grant, except to the extent otherwise provided in Section 2, and, if not
previously vested, deferred or forfeited, shall expire immediately before the
third anniversary of the Date of Grant. Any Dividend Equivalent subject to this
Award shall expire at the time the unit of Phantom Stock with respect to which
the Dividend Equivalent is in tandem (i) is vested and paid, or, to the extent
permitted by the laws of the applicable jurisdiction, deferred, (ii) is
forfeited, or (iii) expires. The additional provisions of Section 5 of Schedule
B hereto are incorporated herein if Schedule B is applicable to the Grantee.




2017 Phantom Award - Stock    4

--------------------------------------------------------------------------------




Section 6.    Dividend Equivalent Payments. Payment with respect to any Dividend
Equivalent subject to this Award that is in tandem with a Phantom Stock unit
that is vested and paid shall be paid in a single lump sum cash payment as soon
as practicable following the vesting and payment of the Phantom Stock unit, and
in no event later than the end of the third calendar year following the year of
the Date of Grant, except, if the vested Phantom Stock unit is deferred by the
Grantee as provided in Section 7, payment with respect to the tandem Dividend
Equivalent shall likewise be deferred. Payment under this Section 6 shall be
made not later than thirty (30) days after payment hereunder of the related
tandem Phantom Stock units. The Dividend Equivalent payment amount shall equal
the aggregate cash dividends declared and paid with respect to one (1) share of
Common Stock for the period beginning on the Date of Grant and ending on the
date the vested, tandem Phantom Stock unit is paid or deferred and before the
Dividend Equivalent expires. However, should the Grantee receive payment of
Phantom Stock units under this Award without the right to receive a dividend
and, because of the timing of the declaration of such dividend, the Grantee is
not otherwise entitled to payment under the expiring Dividend Equivalent with
respect to such dividend, the Grantee, nevertheless, shall be entitled to such
payment. Dividend Equivalent payments shall be subject to withholding for taxes.
Notwithstanding any other provision hereof, to the extent necessary for this
Agreement not to be construed as a salary deferral arrangement under Canadian
law, in no event will any Dividend Equivalent to which the Grantee may be
entitled vest, or will the right to receive a payment in respect of any Dividend
Equivalent arise, after December 30 of the calendar year which is three years
following the end of the year in which any portion of the services to which the
award of such Dividend Equivalent relates were performed by the Grantee, and in
the event this would, apart from this provision, occur, notwithstanding any
other provision hereof, the applicable Dividend Equivalent will vest and the
Grantee will be entitled to receive payment of such Dividend Equivalent on
December 30 (or the first date prior thereto that is not a Saturday, Sunday or
holiday) in the first calendar year which is three years following the end of
the year in which any portion of the services to which the award of such
Dividend Equivalent relates were performed by the Grantee.
  
Section 7.    Payment of Phantom Stock Units. Payment of Phantom Stock units
subject to this Award shall be made to the Grantee in a single lump sum payment
as soon as practicable following the time such units become vested in accordance
with Section 2 prior to their expiration but in no event later than thirty (30)
days following such vesting and in no event later than the end of the third
calendar year following the year of the Date of Grant, except to the extent
deferred by Grantee in accordance with such procedures as the Committee, or its
delegatee, may prescribe consistent with the requirements of Code Section 409A
or any Canadian law equivalent, as applicable. Any deferral of Phantom Stock
units by the Grantee hereunder shall apply to both the shares of Common Stock
and the related tandem Dividend Equivalents. Payment shall be subject to
withholding for taxes. Payment shall be in the form of one (1) share of Common
Stock for each full vested unit of Phantom Stock and any fractional vested unit
of Phantom Stock shall not be payable unless and until subsequent vesting
results in a full unit of Phantom Stock becoming vested. Notwithstanding the
foregoing, the number of shares of Common Stock that would otherwise be paid
(valued at Fair Market Value on the date the respective unit of Phantom


2017 Phantom Award - Stock    5

--------------------------------------------------------------------------------




Stock became vested, or if later, payable) shall be reduced by the Committee, or
its delegatee, in its sole discretion, to fully satisfy any tax required to be
withheld, unless the Company, or employing Subsidiary, as applicable, and the
Grantee agree that such tax obligations will instead be satisfied by Grantee
timely tendering to the Company, or employing Subsidiary, as applicable,
sufficient cash to satisfy such obligations and the Grantee does timely tender
such cash. In the event that payment, after any such reduction in the number of
shares of Common Stock to satisfy withholding for tax requirements, would be
less than ten (10) shares of Common Stock, then, if so determined by the
Committee, or its delegatee, in its sole discretion, payment, instead of being
made in shares of Common Stock, shall be made in a cash amount equal in value to
the shares of Common Stock that would otherwise be paid, valued at Fair Market
Value on the date the respective Phantom Stock units became vested, or if later,
payable.


Section 8.    No Employment Right. Nothing in this Agreement or in the Plan
shall confer upon the Grantee the right to continued employment by the Company
or any Subsidiary, or affect the right of the Company or any Subsidiary to
terminate the employment or service of the Grantee at any time for any reason.


Section 9.    Nonalienation. The Phantom Stock units and Dividend Equivalents
subject to this Award are not assignable or transferable by the Grantee. Upon
any attempt to transfer, assign, pledge, hypothecate, sell or otherwise dispose
of any such Phantom Stock unit or Dividend Equivalent, or of any right or
privilege conferred hereby, or upon the levy of any attachment or similar
process upon such Phantom Stock unit or Dividend Equivalent, or upon such right
or privilege, such Phantom Stock unit or Dividend Equivalent, or right or
privilege, shall immediately become null and void.


Section 10.    Determinations. Determinations by the Committee, or its
delegatee, shall be final and conclusive with respect to the interpretation of
the Plan and this Agreement.


Section 11.    Governing Law and Severability. The validity and construction of
this Agreement shall be governed by the laws of the state of Delaware applicable
to transactions taking place entirely within that state. The invalidity of any
provision of this Agreement shall not affect any other provision of this
Agreement, which shall remain in full force and effect.


Section 12.    Code Section 409A. Notwithstanding any provision of this
Agreement to the contrary, for the purposes of this Agreement, the termination
of Grantee’s employment shall not result in the payment of any amount hereunder
that is subject to, and not exempt from, Code Section 409A, unless such
termination of employment constitutes a “separation from service” as defined
under Code Section 409A. Further, notwithstanding any provision of this
Agreement to the contrary, if any payment or other benefit provided herein would
be subject to unfavorable tax consequences under Code Section 409A because the
timing of such payment is not delayed as provided in Code Section 409A for a
“specified employee” (within the meaning of Code Section 409A), then if the
Grantee is a “specified


2017 Phantom Award - Stock    6

--------------------------------------------------------------------------------




employee,” any such payment that the Grantee would otherwise be entitled to
receive during the first six (6) months following Grantee’s termination of
employment from the Company, including Subsidiaries, shall be accumulated and
paid, within thirty (30) days after the date that is six (6) months following
the Grantee’s date of termination of employment from the Company, including
Subsidiaries, or such earlier date upon which such amount can be paid under Code
Section 409A without being subject to such unfavorable tax consequences such as,
for example, upon the Grantee’s death.


Section 13.    Conflicts with Plan, Correction of Errors, Grantee’s Consent, and
Amendments. In the event that any provision of this Agreement conflicts in any
way with a provision of the Plan, such Plan provision shall be controlling and
the applicable provision of this Agreement shall be without force and effect to
the extent necessary to cause such Plan provision to be controlling. In the
event that, due to administrative error, this Agreement does not accurately
reflect a Phantom Stock Award properly granted to Grantee pursuant to the Plan,
the Company, acting through its Executive Compensation Department, reserves the
right to cancel any erroneous document and, if appropriate, to replace the
cancelled document with a corrected document. It is the intention of the Company
and the Grantee that this Agreement either (i) comply with the salary deferral
arrangement rules under Canadian law and Code Section 409A, as applicable, or
(ii) not be construed as a salary deferral arrangement under Canadian law and be
exempt from Code Section 409A, to the extent applicable. Accordingly, this
Agreement shall be interpreted as necessary and to the extent legally
permissible to comply with the requirements of, or exemption under, Canadian law
and Code Section 409A, as applicable, as determined by the Committee or its
delegatee. Grantee shall also be deemed to consent to any amendment of the Plan
or the Agreement as the Committee may reasonably make in furtherance of such
intention, and the Committee shall promptly provide, or make available to, the
Grantee a copy of any such amendment. Finally, this Agreement may be amended or
modified at any time and from time to time by action of the Committee.


Section 14.    Grantee Confidentiality Obligations. In accepting this Phantom
Stock Award, Grantee acknowledges that Grantee is obligated under Company
policy, and under federal, state, provincial and other applicable law, to
protect and safeguard the confidentiality of trade secrets and other proprietary
and confidential information belonging to the Company and its affiliates that
are acquired by Grantee during Grantee’s employment with the Company and its
affiliates, and that such obligations continue beyond the termination of such
employment. Grantee agrees to notify any subsequent employer of such obligations
and that the Company and its affiliates, in order to enforce such obligations,
may pursue legal recourse not only against Grantee, but against a subsequent
employer of Grantee. Grantee agrees that he shall not disclose the existence or
terms of this Agreement to anyone other than his spouse, tax advisor(s) and/or
attorney(s), provided that he first obtains the agreement of such persons to be
bound by the confidentiality provisions of this paragraph. Grantee also agrees
to immediately give the Company written notice in accordance with the provisions
of this Agreement in the event he is legally required to disclose any of the
confidential information covered by the provisions of this paragraph.


2017 Phantom Award - Stock    7

--------------------------------------------------------------------------------




The additional provisions of Section 3 of Schedule A hereto are incorporated
herein if Schedule A is applicable to the Grantee.


Section 15.    Nonsolicitation. Grantee further agrees that he will not, either
directly or indirectly, solicit, hire or employ, or cause any other person,
company, or entity to solicit, hire or employ, any employee or contractor
retained or employed by the Company or its affiliates during the period of
Grantee’s employment and for the period set forth in Section 4 of Schedule A
hereto or Section 6 of Schedule B hereto, as applicable to the Grantee. The
provisions of this paragraph shall not apply to contact initiated by an employee
or contractor of the Company or its affiliates in response to a general
solicitation of applications for employment. Grantee agrees that this Agreement
is subject to the provisions of this paragraph.


Section 16.    Notices. All notices under this Agreement shall be mailed or
delivered by hand to the parties at their respective addresses set forth beneath
their signatures below or at such other address as may be designated in writing
by either party to the other party, or to their permitted transferees if
applicable. Notices shall be effective upon receipt.
Section 17.    Payments Subject to Clawback. To the extent that any payment
under this Agreement is subject to clawback under Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act, as it may be amended from time
to time, such amount will be clawed back in appropriate circumstances, as
determined under the terms and conditions prescribed by such Act and the
authority issued thereunder. Further, the Company will be entitled to the extent
permitted or required by any other applicable law and/or Company policy as in
effect from time to time (including, but not limited to, the Policy on Recovery
of Executive Compensation) to recoup compensation of whatever kind paid by the
Company or any of its affiliates at any time to the Grantee pursuant to this
Agreement.


Section 18.    Equitable Remedies. Grantee hereby acknowledges and agrees that a
breach of Grantee’s obligations under this Agreement would result in damages to
the Company that could not be adequately compensated for by monetary award.
Accordingly, in the event of any such breach by Grantee, in addition to all
other remedies available to the Company at law or in equity, the Company will be
entitled as a matter of right to apply to a court of competent jurisdiction for
such relief by way of restraining order, injunction, decree or otherwise, as may
be appropriate to ensure compliance with the provisions of this Agreement.


Section 19.    Arbitration Agreement. The Grantee and the Company both agree
that any dispute arising out of or related to this Agreement, which does not
involve the Company seeking a court injunction or other relief as provided for
in Section 18, shall be resolved by binding arbitration under the employment
dispute resolution rules of the American Arbitration Association and that any
proceeding under the provisions of this Section 19 shall be held in Houston,
Texas. The parties both irrevocably WAIVE ANY AND ALL RIGHTS TO A JURY as to any
and all claims and issues in any such dispute. By this


2017 Phantom Award - Stock    8

--------------------------------------------------------------------------------




provision, both the Grantee and the Company understand and agree that any and
all claims and issues in such dispute shall be decided by such arbitration
proceeding.


Notwithstanding the foregoing, this Award is subject to cancellation by the
Company in its sole discretion unless the Grantee, by not later than _________
__, ____, has signed a duplicate of this Agreement, in the space provided below,
and returned the signed duplicate to the Executive Compensation Department -
Phantom Stock (WO 1O23), Spectra Energy Corp, P. O. Box 1642, Houston, TX
77251-1642, which, if, and to the extent, permitted by the Executive
Compensation Department, may be accomplished by electronic means.


[Signature Page Follows]




2017 Phantom Award - Stock    9

--------------------------------------------------------------------------------


        


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
granted in Houston, Texas, to be effective as of the Date of Grant.


 
SPECTRA ENERGY CORP
 
By:
 
Chair, President & CEO, Spectra Energy Corp
 
 
 
 
Address for Notices:
 
 
 
5400 Westheimer Court
 
Mail Drop 1O23
 
Houston, Texas 77056
 
 
 
Attention: Karen Gowder
 





Acceptance of Phantom Stock Award


IN WITNESS OF Grantee’s acceptance of this Award and Grantee’s agreement to be
bound by the provisions of this Agreement and the Plan, Grantee has signed this
Agreement this _____ day of _____________________, ____.


    
 
Grantee’s Signature
 
 
 
(print name)
 
 
 
(employee ID)
 
 
 
Address for Notices:
 
 
 
(address)
 
 
 
(address)



2017 Phantom Award - Stock

--------------------------------------------------------------------------------





SCHEDULE A


This Schedule A and the provisions hereof shall apply to the Grantee if (and
only if) the Grantee is on the payroll of one of the Company’s directly or
indirectly held or majority or greater-owned subsidiaries or affiliates that is
a United States entity.


Section 1.    For purposes of Section 2(c) of the Agreement, “permanent and
total disability” shall have the meaning set forth in Code Section 22(e)(3).


Section 2.    The following provisions shall apply for purposes of Section 4 of
the Agreement:


Grantee agrees that during the period beginning with such termination of
employment and ending with the third anniversary of the Date of Grant
(“Restricted Period”), Grantee shall not (i) without the prior written consent
of the Company, or its delegatee, become employed by, serve as a principal,
partner, or member of the board of directors of, or in any similar capacity
with, or otherwise provide service to, a competitor, to the detriment, of the
Company or any Subsidiary or (ii) violate any of Grantee’s other noncompetition
obligations, or any of Grantee’s nonsolicitation or nondisclosure obligations,
to the Company or any Subsidiary. The noncompetition obligations of clause (i)
of the preceding sentence shall be limited in scope and shall be effective only
to competition with the Company or any Subsidiary in the businesses of:
gathering, processing or transmission of natural gas, resale or arranging for
the purchase or for the resale, brokering, marketing, or trading of natural gas
or crude oil, electricity or derivatives thereof; energy management and the
provision of energy solutions; gathering, compression, treating, processing,
fractionation, transportation, trading, marketing of natural gas components,
including natural gas liquids, or of crude oil; sales and marketing of electric
power and natural gas, domestically and abroad; and any other business in which
the Company, including Subsidiaries, is engaged at the termination of Grantee’s
continuous employment by the Company, including Subsidiaries; and within the
following geographical areas (i) any country in the world where the Company has
at least US$25 million in capital deployed as of termination of Grantee’s
continuous employment by Company, including Subsidiaries; (ii) the continent of
North America; (iii) the United States of America and Canada; (iv) the states of
(A) Virginia, (B) Georgia, (C) Florida, (D) Texas, (E) California, (F)
Massachusetts, (G) Illinois, (H) Michigan, (I) New York, (J) Colorado, (K)
Oklahoma, (L) Kentucky, (M) Ohio, (N) Louisiana, (O) Kansas, (P) Montana, (Q)
Missouri, (R) Nebraska, and (S) Wyoming; and (v) any state or states or province
or provinces in which was conducted a business of the Company, including
Subsidiaries, which business constituted a substantial portion of Grantee’s
employment. The Company and Grantee intend the above restrictions on competition
in geographical areas to be


2017 Phantom Award - Stock    A-1

--------------------------------------------------------------------------------




entirely severable and independent, and any invalidity or enforceability of this
provision with respect to any one or more of such restrictions, including
geographical areas, shall not render this provision unenforceable as applied to
any one or more of the other restrictions, including geographical areas. If any
part of this provision is held to be unenforceable because of the duration,
scope or area covered, the Company and Grantee agree to modify such part, or
that the court making such holding shall have the power to modify such part, to
reduce its duration, scope or area, including deletion of specific words and
phrases, i.e., “blue penciling”, and in its modified, reduced or blue pencil
form, such part shall become enforceable and shall be enforced. Nothing herein
shall be construed to prohibit Grantee being retained during the Restricted
Period in a capacity as an attorney licensed to practice law, or to restrict
Grantee providing advice and counsel in such capacity, in any jurisdiction where
such prohibition or restriction is contrary to law.


Section 3. The following provision shall be incorporated at the end of Section
14 of the Agreement:


Notwithstanding the other provisions of this Agreement, pursuant to the federal
Defend Trade Secrets Act of 2016, Grantee shall not be held criminally or
civilly liable under federal or state trade secret law for the disclosure of a
trade secret that: (i) is made (A) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made to Grantee’s attorney in relation to a lawsuit for
retaliation against Grantee for reporting a suspected violation of law; or (iii)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.    


Section 4.    The nonsolicitation period for purposes of Section 15 of the
Agreement is a period of three (3) years following Grantee’s termination of
employment with the Company and its affiliates.




2017 Phantom Award - Stock    A-2

--------------------------------------------------------------------------------





SCHEDULE B


This Schedule B and the provisions hereof shall apply to the Grantee if (and
only if) the Grantee is on the payroll of one of the Company’s directly or
indirectly held or majority or greater-owned subsidiaries or affiliates that is
a Canadian entity.


Section 1.    The following provisions shall be incorporated at the end of
Section 2(b) of the Agreement:


The date of the termination of Grantee’s continuous employment with the Company
for the purposes of this Section 2(b) shall be deemed to be the date on which
any notice of termination of employment provided to or by such Grantee is stated
to be effective (or in the case of an alleged constructive dismissal, the date
on which the alleged constructive dismissal is alleged to have occurred), and
not during or as of the end of any period following such date during which the
Grantee is in receipt of, or entitled to receive, statutory, contractual, or
common law notice of termination or any compensation in lieu of such notice.


Section 2.    For purposes of Section 2(c) of the Agreement, an individual shall
be considered to have a “permanent and total disability” if the individual is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months.


Section 3.    The following provisions shall be incorporated at the end of
Section 2(d) of the Agreement:


The date that the Grantee’s employment is terminated by the Company, including
Subsidiaries, other than for Cause for the purposes of this Section 2(d) shall
be deemed to be the date on which any notice of termination of employment
provided to such Grantee is stated to be effective (or in the case of an alleged
constructive dismissal, the date on which the alleged constructive dismissal is
alleged to have occurred), and not during or as of the end of any period
following such date during which the Grantee is in receipt of, or entitled to
receive, statutory, contractual, or common law notice of termination or any
compensation in lieu of such notice.


Section 4.    The following provisions shall apply for purposes of Section 4 of
the Agreement:


Grantee agrees that during the period beginning with such termination of
employment and ending with the earlier of (1) the third anniversary of the Date
of Grant or (2) the first anniversary of the date of such termination of
employment ("Restricted Period"), Grantee shall not (i) without the prior


2017 Phantom Award - Stock    B-1

--------------------------------------------------------------------------------




written consent of the Company, or its delegatee, become employed by, serve as a
principal, partner, or member of the board of directors of, or in any similar
capacity with, or otherwise provide service to, a competitor, to the detriment,
of the Company or any Subsidiary or (ii) violate any of Grantee's other
noncompetition obligations, or any of Grantee's nonsolicitation or nondisclosure
obligations, to the Company or any Subsidiary. The noncompetition obligations of
clause (i) of the preceding sentence shall be limited in scope and shall be
effective only to competition with the Company or any Subsidiary in the
businesses of: gathering, processing or transmission of natural gas or crude
oil, resale or arranging for the purchase or for the resale, brokering,
marketing, or trading of natural gas, electricity or derivatives thereof; energy
management and the provision of energy solutions; gathering, compression,
treating, processing, fractionation, transportation, trading, marketing of
natural gas components, including natural gas liquids, or of crude oil; sales
and marketing of electric power and natural gas, domestically and abroad; and
any other business in which the Company, including Subsidiaries, is engaged at
the termination of Grantee’s continuous employment by the Company, including
Subsidiaries; and within the geographical area of the province in which Grantee
was employed at termination of employment from the Company and employing
Subsidiaries. If any part of this provision is held to be unenforceable because
of the duration, scope or area covered, the Company and Grantee agree to modify
such part, or that the court making such holding shall have the power to modify
such part, to reduce its duration, scope or area, including deletion of specific
words and phrases, i.e., "blue penciling", and in its modified, reduced or blue
pencil form, such part shall become enforceable and shall be enforced. Nothing
herein shall be construed to prohibit Grantee being retained during the
Restricted Period in a capacity as an attorney licensed to practice law, or to
restrict Grantee providing advice and counsel in such capacity, in any
jurisdiction where such prohibition or restriction is contrary to law.


Section 5.    The following provisions shall be incorporated at the end of
Section 5 of the Agreement:


The date of the termination of Grantee’s continuous employment with the Company,
including Subsidiaries, for the purposes of this Section 5 shall be deemed to be
the date on which any notice of termination of employment provided to or by such
Grantee is stated to be effective (or in the case of an alleged constructive
dismissal, the date on which the alleged constructive dismissal is alleged to
have occurred), and not during or as of the end of any period following such
date during which the Grantee is in receipt of, or entitled to receive,
statutory, contractual, or common law notice of termination or any compensation
in lieu of such notice.




2017 Phantom Award - Stock    B-2

--------------------------------------------------------------------------------




Section 6.    The nonsolicitation period for purposes of Section 15 of the
Agreement is a period of one (1) year following Grantee’s termination of
employment with the Company and its affiliates.






2017 Phantom Award - Stock    B-3